Citation Nr: 1731899	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  04-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for chronic mechanical low back pain with sciatica. 

2.  Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia patella. 

3.  Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia patella. 

4.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD). 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from January 2003 and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New York, New York. 

In December 2007, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the record.

In April 2009 and August 2015, the Board remanded the issues on appeal for additional development.

In April 2017, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in December 2007was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In an April 2017 correspondence, the Veteran indicated that he did not wish to appear before another Board hearing and desired a decision based on the current record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by no more than moderate limitation of motion including any loss of range of flexion and extension motion due to pain, without evidence of neurological findings or incapacitating episodes due to the low back disability.

2.  The Veteran's right knee disorder is not manifested by objective evidence of moderate lateral instability, flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's left knee disorder is not manifested by objective evidence of moderate lateral instability, flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

4.  The Veteran's GERD disability has most closely approximates persistently recurrent epigastric distress with pyrosis.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for chronic mechanical low back pain with sciatica are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (effective prior to September 26, 2003), 5293 (effective prior to September 23, 2002), and the General Rating Formula for Disease and Injuries to the Spine Diagnostic Codes 5235 to 5243 (2016).

2.  The criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).

3.  The criteria for a rating in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).

4.  The criteria for an initial evaluation of 10 percent for GERD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a March 2010 letter.  

After issuance of the March 2010 letter, and opportunity for the Veteran to respond, the October 2016 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of November 2002, December 2002, May 2004, September 2004, August 2008 and August 2009.  Per the August 2015 Board remand instructions, the Veteran underwent VA examinations in September 2015. 

In light of the above, the Board also finds that the RO substantially complied with the August 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Laws and Regulations

The Veteran filed a claim for increased ratings for his service-connected lumbar spine and bilateral knee disabilities that was received by VA in January 2002.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of right and left knee, lumbar spine and GERD disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

A.  Lumbar Spine

Factual Background

The Veteran underwent a VA spine examination in December 2002.  The Veteran presented with complaints of constant pain in the low back radiating to the lower back area.  He had intermittent pain in the right leg.  He had flare-ups of pain which were precipitated by standing and walking.  These were alleviated with rest and stretching.  He had additional limitation of motion, function and impairment during these flare-ups.  He walked with a cane for safety and also used a right knee arthrosis.  He could walk up to 5 to 6 blocks but then had to rest.  His gait was sometimes unstable.  He did not need any assistance for mobility, activities of daily living or usual occupation.  Forward flexion was from 0 to 92 degrees.  Extension was from 0 to 16 degrees.  Left lateral flexion was from 0 to 22 degrees.  Right lateral flexion was from 0 to 30 degrees.  Left lateral rotation was from 0 to 18 degrees and right lateral rotation was from 0 to 22 degrees.  He had pain at the end of all the movements of his lower back but he had no additional limitation by pain, fatigue, weakness or lack of endurance.  There was objective evidence of painful motion as well as spasm, and tenderness.  There was no weakness.  There was no postural abnormality.  On neurological examination, there was no sensory deficit.  The diagnosis was chronic low back pain with sciatica and residual degenerative disc disease with spinal stenosis.  

The Veteran underwent a VA spine examination in May 2004.  The Veteran reported low back pain and that he received epidural injections and acupuncture without full relief.  He had no flare-ups.  He had reported paresthesia in the lower extremities.  He could walk 4 blocks in half an hour.  He used a cane but did not use a brace or a walker.  His gait was unsteady.  He was functionally independent in bathing, toileting, dressing, grooming and eating.  His normal occupation was as a theatrical stage hand but he was not working currently.  Forward flexion of the spine was from 0 to 70 degrees.  Extension was from 0 to 10 degrees.  Left lateral flexion was from 0 to 28 degrees.  Right lateral flexion was from 0 to 30 degrees.  Left and right lateral rotation was from 0 to 30 degrees.  Pain increased by 50 percent with 5 repeated rotations and range of motion was decreased by 10 percent.  He had objective motion of pain and spasm.  There was no weakness.  Neurologically there was no sensory deficit.  The diagnosis was moderate to severe stenosis at L3-5 and L4-5 with diffusion disc bulges.  

The Veteran underwent a VA joint examination in November 2008.  Flexion was from 0 to 70 degrees with pain at 50 degrees.  Extension was from 0 to 25 degrees with pain at 0 degrees.  Left and right lateral flexion was from 0 to 25 degrees with pain at 20 degrees.  Left and right rotation was from 0 to 30 degrees with pain at 30 degrees.  There was no edema, no ecchymosis or erythema.  There was mild tenderness to palpation of the bilateral paravertebral muscles.  The examiner noted that the Veteran had lumbar multi-disc herniation, impingement syndrome, degenerative joint disease, chronic lumbar strain with limitation of daily activities and inability to obtain employment related to lifting or carrying objects more than 15 to 20 pounds.  

The Veteran underwent a VA spine examination in August 2009.  The Veteran reported experiencing sharp pain across his lower back along with right leg radiation.  The pain was described as moderate.  It was noted that there were 5 episodes of incapacitating episodes of back pain in the past 12 months.  The Veteran walked unaided and could walk half a mile in 30 minutes.  The Veteran was not unsteady.  His activities of daily living were performed independently.  Forward flexion was from 0 to 75 degrees.  Extension was from 0 to 20 degrees.  Right and left lateral flexion was from 0 to 20 degrees.  Right and left lateral rotation was from 0 to 15 degrees.  There was tenderness diffusely.  There was muscle spasm, guarding or localized tenderness with preserved spinal contour and normal gait.  There were no neurological deficits as the sensory examination was normal.  Strength was 5/5.  There was a slight decrease in reflex on the right side.  There was no change in motion after repetitive use.  The diagnosis was multilevel degenerative disc disease of the lumbar spine.  The examiner noted that there was a lack of evidence to show that the Veteran suffered from a disabling condition.

Per the August 2015 Board remand instructions, the Veteran underwent a VA spine examination in September 2015.  The examiner noted that the Veteran had a lumbosacral strain and degenerative arthritis of the lumbar spine as he had a lumbar strain and lumbar stenosis.  The Veteran reported that he currently had low back pain that "comes and goes" and had difficulty getting up and out of a chair and walking.  He also felt tightness in his back.  The Veteran did not have flare-ups of the thoracolumbar spine and did not report having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  Forward flexion was from 0 to 60 degrees.  Extension, right and left lateral flexion and right and left lateral rotation were all from 0 to 30 degrees.  The range of motion itself did not contribute to functional loss.  Pain was noted on examination but did not result in functional loss.  There was pain on weight bearing and objective evidence of localized pain or tenderness on palpation as the Veteran had muscle spasm over the lumbar paraspinal muscles.  He was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time but did note that there was no range of motion changes with repeated movements on the examination.  The Veteran had guarding, muscle spasms and localized tenderness but they did not result in abnormal gait or abnormal spine contour.  He also had disturbance of locomotion and interference with standing.  The Veteran did not have atrophy and muscle strength testing was 5/5.  The reflex and sensory examinations were normal.  The examiner noted that the Veteran did not have radicular pain or any signs or symptoms related to radiculopathy.  The Veteran did not have intervertebral disc syndrome of the lumbar spine.  He did not have a vertebral fracture.  The Veteran's back disability impacted his ability to work as he had pain with prolonged walking, standing, sitting and walking.  

In an October 2016 clarification opinion, the VA examiner indicated that the Veteran's current lumbosacral strain with degenerative arthritis of the spine and lumbar stenosis was as likely as not due to the service-connected chronic mechanical low back pain with sciatica.  

Analysis

In the January 2003 rating decision, the Board granted an increased rating of 20 percent for the Veteran's chronic mechanical low back pain with sciatica disability under the former Diagnostic Code 5295.

During the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have twice been amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 51454 - 51456 (Aug. 27, 2003) (effective September 26, 2003).  Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110 (g), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13   (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 40 percent rating for severe limitation of motion, a 20 percent rating for moderate limitation of motion, and a 10 percent rating for a slight limitation of motion.  38 C.F.R. §4.71a, Diagnostic Code 5292.  Ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. §4.71a, Diagnostic Code 5289.

Also, under the criteria in effect prior to September 26, 2003, severe lumbosacral strain is rated 40 percent disabling where there is listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating is warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating is warranted for a lumbosacral strain with characteristic pain on motion.  A noncompensable rating is warranted for slight subjective symptoms.  38 C.F.R. §4.71a, Diagnostic Code 5295.

Under the criteria in effect prior to the September 23, 2002 revision, a 60 percent evaluation is warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief.  A 40 percent evaluation is warranted for severe IVDS with recurring attacks with intermittent relief.  A moderate IVDS warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The September 2002 amendments did not change the criteria under Diagnostic Code 5292 or 5295.

Effective September 26, 2003, the schedule for rating spine disabilities was changed again to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Upon review of all relevant evidence of record, the Board finds that the disability picture associated with the Veteran's low back disability does not meet or more nearly approximate the criteria for an evaluation greater than 20 percent.  Specifically, there is no evidence that flexion of the Veteran's thoracolumbar spine was ever limited to 30 degrees or less or that the Veteran ever demonstrated ankylosis of any portion of his spine.

The Board notes that while there has been some evidence of muscle spasm, such symptomatology is contemplated in the 20 percent rating.  There has been no showing of focal tenderness, unilateral loss of lateral spine motion in the standing position, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, abnormal mobility on forced motion, or loss of strength.  There was also no evidence of muscle atrophy.  Without such pathology, a disability evaluation greater than 20 percent is not warranted under the old or new criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to September 26, 2003) and Diagnostic Codes 5237, 5243 (effective on September 26, 2003). 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  While the May 2004 VA examiner noted that the Veteran had objective motion of pain and spasm and his range of motion was decreased by 10 percent with repeated motions, this limitation to flexion from 0 to 63 degrees would still only warrant a 20 percent rating.  Additionally, the September 2015 VA examiner specifically noted that while pain was noted on examination it did not result in functional loss and the range of motion itself did not contribute to functional loss.  

The Board also notes that the December 2002 VA examiner noted that the Veteran reported having flare-ups of back pain which caused additional limitation of motion, function and impairment but were alleviated with rest and stretching.  However, the Board notes that the Veteran did not contact his healthcare provider during these flare-ups and the examiner noted that the Veteran did not need any assistance for mobility, activities of daily living or usual occupation.  Thus, the Veteran's flare-ups are relatively infrequent and fairly short in duration and based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his back disability would still more nearly approximate no more than a 20 percent rating.  Significantly, on his most recent VA examination in September 2015, the Veteran specifically denied flare-ups of his lumbar spine disability.

The Board observes that the Veteran's spine was tested in weight-bearing and nonweight-bearing, and his limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time was also assessed.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  There is nothing of record to indicate that any passive range of motion would be any less than that of active motion.  There is no opposite joint of the spine to compare.  Accordingly, the Board concludes that the Veteran's spine was sufficiently evaluated under Correia.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain and tenderness, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of an increased disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).  

Consideration, however, has been given as to whether a higher disability evaluation could be assigned under Diagnostic Codes 5293 or 5243, for intervertebral disc syndrome.  Under the old provisions of Diagnostic Code 5293 (intervertebral disc syndrome), (in effect prior to September 22, 2002,) a 60 percent evaluation is warranted when the disorder is pronounced with little intermittent relief, there is sciatic neuropathy with characteristic pain and demonstrable muscle spasm, and there are neurologic findings, such as absent ankle jerk, appropriate to the site of the diseased disc; a 40 percent evaluation is warranted when the disorder is severe and there is only intermittent relief from recurring attacks; a 20 percent evaluation is warranted when the disorder is moderate with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board notes that the Veteran has consistently complained of neurological symptoms as he presented with complaints of low back pain radiating to the lower back area, intermittent pain in the right leg and paresthesia in the lower extremities.

However, despite these reported complaints, all VA examinations have revealed normal sensory examinations and the record has been negative for findings of radiculopathy.  Notably, on VA examination in September 2015, the VA examiner specifically noted that the Veteran did not have radicular pain or any signs or symptoms related to radiculopathy.  Accordingly, since neurological pathology associated with the Veteran's service-connected disorder has not been shown, these older criteria provide no basis for a rating higher than the 20 percent rating assigned herein. 

Regarding the new criteria, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

While August 2009 VA examiner noted that the Veteran reported that there were 5 episodes of incapacitating episodes of back pain in the past 12 months, the September 2015 VA examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine and that there were no incapacitating episodes of spine disease.  As noted above, an increased 40 percent rating required incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, a rating in excess of 20 percent based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The Board also acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provide for separate rating(s) for associated neurologic impairment.  As noted above, despite the Veteran's complaints, multiple VA examiners specifically determined that the Veteran did not have any radicular pain or any other signs or symptoms of radiculopathy as muscle strength, reflexes and sensory examinations were all normal.  

As a result, the Veteran was found to not have radiculopathy associated with his lumbar spine disorder and he had no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  As such, separate ratings for neurological findings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a lumbar disc disease disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

B.  Knees

Factual Background

The Veteran underwent a VA joint examination in December 2002.  The Veteran presented with complaints of severe pain on the right knee when he walked and soreness and swelling on the left knee.  He reported flare-ups of knee pain with walking as the precipitating factor.  This pain was alleviated with rest but he had had additional limitation of function of range during flare-ups.  He used a cane and a brace.  There was no dislocation.  He was independent in activities of daily living and ambulation.  He had mild pain in the knee at the end stage of flexion.  There were no additional limitations but the Veteran got more pain on repeated squatting.  There was objective evidence of painful motion but no edema, no effusion, no weakness, no heat and no instability.  His gait was antalgic and squatting was partial.  There was no ankylosis.  Right knee flexion was from 0 to 130 degrees with 0 degrees extension.  Left knee flexion was from 0 to 132 degrees with 0 degrees extension.  The diagnosis was chondromalacia patellae of the bilateral knees.  

The Veteran underwent a VA joint examination in May 2004.  The Veteran presented with complaints of more pain in the right knee than the left knee.  He was unable to do repeated bending or squatting.  He had flare-ups with precipitating factors of walking or long climbing.  Rest was an alleviating factor.  He used a cane but did not use crutches or a brace.  There were no dislocations.  He was independent in all activities of daily living and ambulation.  He could not lift more than 10 pounds.  It was noted that he was not working.  There was pain on the right knee and 5 repeated motions of the right knee increased pain by 50 percent which resulted in a decreased range of motion by 10 percent.  There was evidence of painful motion and mild edema.  There was no effusion or instability.  There was mild weakness and no redness.  There was tenderness around the patella.  His gait was antalgic and unsteady.  There was no ankylosis.  Right knee flexion was from 0 to 110 degrees and extension was 0 degrees.  Left knee flexion was from 0 to 140 degrees with extension of 0 degrees.  His Lachman's test was negative which was consistent with no instability.  

The Veteran underwent a VA joint examination in November 2008.  The Veteran's right and left knee also had no edema, no ecchymosis or erythema.  The examiner noted that the Veteran's knees were neurovascularly intact and that there was no objective pain on range of motion.

The Veteran underwent a VA joints examination in August 2009.  The examiner noted that passive and active ranges of motions were equal and strength was 5/5.  The medial joint line had tenderness but the left knee was asymptomatic.  He had a normal gait.  There was no change in motion with repeated use.  The Veteran had normal flexion and extension of his bilateral knees and there was no instability.  The diagnosis was mild degenerative joint disease of the bilateral knees.

Per the August 2015 Board remand instructions, the Veteran underwent a VA joints examination in September 2015.  The examiner noted that the Veteran had a diagnosis of chondromalacia and degenerative joint disease of the knees.  The Veteran reported that his knees locked up at times and he had pain going up and downstairs as well as pain over the medial patella.  The Veteran did not report flare-ups or having any functional loss or functional impairment of the joint.  On examination, ranges of motion were normal as flexion of both knees was from 0 to 140 degrees and extension from 140 to 0 degrees.  No pain was noted on examination but there was evidence of pain with weight bearing as well as evidence of crepitus.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion loss after three repetitions.  The examiner was unable to say without resorting to mere speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time as no range of motion changes with repeated movements were seen on the examination.  Muscle strength testing was 5/5 and the Veteran did not have atrophy or ankylosis.  Joint stability testing was also negative and the Veteran did not have a history of joint effusion.  The Veteran did not use any assistive devices.  The examiner indicated that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task.

In an October 2016 clarification opinion, the VA examiner opined that the Veteran's current chondromalacia patella as well degenerative arthritis of the knees was as likely as not an extension of his service-connected bilateral knee chondromalacia patella.

Analysis

In the January 2003 rating decision, the Board granted an increased rating of 10 percent for the Veteran's left and right knee disabilities under Diagnostic Code 5257.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14 . See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's left and right knee disabilities.

Regarding the Veteran's right and left knee instability, as noted above, in order to warrant a rating in excess of 10 percent under Diagnostic Code 5257, there needs to be moderate recurrent subluxation or lateral instability.  However, the evidence of record does not demonstrate moderate recurrent subluxation or lateral instability of the right or left knee.  Notably, the September 2015 VA examination revealed that there was evidence of pain with weight bearing and evidence of crepitus and the Veteran reported that his knees locked up at times.  However, he did not report having any functional loss or functional impairment of the joint.  Moreover, the September 2015 VA examination report notes that there was no evidence of recurrent patellar subluxation/dislocation for either knee, he did not have a history of joint effusion and joint stability testing was also negative.  Notably, all of the VA examinations demonstrated negative joint stability testing and all of the VA examiners indicated that the Veteran's knees did not have instability.

Accordingly, as the record only demonstrates at most slight instability for the right and left knees, evaluations in excess of 10 percent are not warranted.  

Regarding separate evaluations based on arthritis, the Board again notes that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  However, in this instance the Veteran does not at least meet the criteria for a zero percent rating under either of those codes for the right or left knee and as a result, there is no additional disability for which a rating may be assigned.

As noted above, a compensable evaluation under Diagnostic Code 5260 or 5261 requires either flexion limited to 45 degrees or extension limited to 10 degrees.  However, at no time during the course of the appeal has flexion been limited to 45 degrees or less as contemplated by a compensable rating under Diagnostic Code 5260 for limited flexion.  Likewise, the preponderance of the medical record shows that the Veteran has not had limited of extension of 10 degrees or more as contemplated by a compensable rating under Diagnostic Code 5261.  

The Board notes that for an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the December 2002, May 2004, August 2008 and September 2015 VA examinations adequate for rating purposes.  

The December 2002, May 2004, August 2008 and September 2015 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

The Board notes that the December 2002 and May 2004 VA examinations noted reported flare-ups of knee pain.  However, both examiners noted that the Veteran was independent in activities of daily living and ambulation.  Additionally, May 2004 VA examiner indicated that the Veteran's repeated motions of the right knee resulted in a decreased range of motion by 10 percent, this still not result in a compensable rating based on the range of motion findings.  

Notably, on the Veteran's most recent VA examination in September 2015, the Veteran did not report flare-ups or having any functional loss or functional impairment of the joint.  The Veteran was also able to perform repetitive use testing and there was no additional functional loss or range of motion loss after three repetitions.  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided and would be speculative as no range of motion changes with repeated movements were seen on the examination.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a compensable rating.  

The Board again acknowledges that the Veteran has pain and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a compensable evaluation.

The Board also notes that there is no evidence of muscle atrophy and the September 2015 VA examiner indicated that the Veteran's left and right knee disabilities did not impact his ability to perform any type of occupational task.

Additionally, on the most recent VA examination in September 2015, the examiner performed repetitive testing of the knees and specifically noted that he did not observe any additional limitation of motion after repetitive testing.  

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted.

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain and locking, no evidence of dislocated semilunar cartilage is of record.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for both the left and right knee disabilities.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Given the above, further examination or opinion is unnecessary and higher disability ratings are not warranted.  

Accordingly, as the preponderance of the evidence is against the claims for a rating in excess of 10 percent for service-connected left and right knee disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


C. GERD

Factual Background

The Veteran underwent a VA examination in November 2002.  The Veteran reported burning epigastric pain with pyrosis radiating substernally.  There was no hematemesis or melena.  He had daily reflux with no regurgitation.  There was no nausea or vomiting.  On examination he was well nourished with no signs of anemia.  The diagnosis was GERD.  

The Veteran underwent a VA examination for his GERD in May 2004.  The Veteran had no dysphagia but had daily pyrosis.  He presented with complaints of burning epigastric pain with radiation to the back and substernally.  The pain may last for hours with exacerbations that were severe enough to double the Veteran over with pain.  He had daily reflux several times a day with no regurgitation.  He had no hematemis or melena.  He had nausea and vomiting.  On examination he was well nourished with no anemia or malnutrition.  The diagnosis was GERD and Schatzki's ring which was secondary to the GERD.  

The Veteran underwent a VA esophageal examination in August 2009.  The examiner noted that there were no limitations on the Veteran's ability to perform daily functional activities for self-care and no limitation on the Veteran's ability to perform his current job because of this condition.  Flare-ups did not impair his ability to perform daily activities for self-care and his ability to perform his current job.  He had no incapacitating episodes and no lost days of work in the past 12 months due to his condition.  He admitted to no change in bowel habits, had no abdominal pain, had no nausea or vomiting, had no change in appetite, had no dysphagia and had no weight loss.  His abdomen was nontender and not distended.  He had normal bowel sounds.  Esophageal findings were normal.  The diagnosis was GERD/small hiatal hernia which was controlled on medication. 

Per the August 2015 Board remand instructions, the Veteran underwent a VA GERD examination in September 2015.  The examiner noted that the Veteran had been diagnosed with stricture of the esophagus.  The examiner also noted that the Veteran was currently on Aripazole and was "totally asymptomatic" as the Veteran denied any complaints.  Specifically, the Veteran did not have any pertinent physical findings, complications, conditions, signs and/or symptoms related to his esophageal condition.  The examiner also noted that the Veteran's esophageal condition did not impact the Veteran's ability to work.

Analysis

In the January 2003 rating decision, the RO granted service connection for GERD at an initial noncompensable rating, effective January 29, 2002 under Diagnostic Code 7299-7203.  The GERD disability was rated by analogy under Diagnostic Code 7203 for stricture of the esophagus.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  Strictures of the esophagus provide a 30 percent rating where symptoms are moderate.  A 50 percent rating is for assignment for severe symptoms permitting liquids only.  A rating of 80 percent is for assignment where the condition permits passage of liquids only, with marked impairment of general health.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.

Notably, the evidence does not demonstrate that the Veteran has moderate symptoms related to strictures of the esophagus. 

However, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2016) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  Although the RO rated the Veteran's disability under Diagnostic Codes 7299-7203, the Board finds that the rating criteria under Diagnostic Code 7346 (hiatal hernia), appear to be more appropriate.

Under Code 7346, a 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of lesser severity.  The next higher rating of 30 percent is provided for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for a hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of a severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  

In the case of a hiatal hernia, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Upon careful review of the evidence of record, the Board finds that an initial 10 percent disability is warranted for the Veteran's service-connected GERD disability.

Notably, the November 2002 VA examiner indicated that the Veteran reported symptoms of burning epigastric pain with pyrosis radiating substernally while the May 2004 VA examination noted daily pyrosis, daily reflux several times a day, nausea and vomiting.    

In granting the initial 10 percent disability rating, the Board notes that the August 2009 VA examiner indicated that the Veteran admitted to no change in bowel habits, had no abdominal pain, had no nausea or vomiting, had no change in appetite, had no dysphagia and had no weight loss and his esophageal findings were normal.  The diagnosis was GERD/small hiatal hernia which was controlled on medication.  Additionally, on the Veteran's most recent VA examination in September 2015, the VA examiner noted that the Veteran was currently on Aripazole and was "totally asymptomatic" as the Veteran denied any complaints and did not have any pertinent physical findings, complications, conditions, signs and/or symptoms related to his esophageal condition.

The Board notes however that it is inappropriate to deny a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In this case, the effects of medication are not specifically contemplated by the rating schedule.  Therefore, although several treatment notes and examinations indicate that the Veteran's GERD is well-controlled and indicate that the Veteran denied many of the relevant symptoms at various points in the record, the Board will allow the Veteran the benefit of the doubt in determining that these symptoms would return and become more frequent if he missed medication doses.  Therefore, the Board will consider all of the symptoms discussed by the Veteran throughout the period on appeal.

Accordingly, when affording the Veteran the benefit of the doubt, such symptoms detailed above are shown to more closely resemble persistently recurrent epigastric distress with pyrosis, and regurgitation which warrants an initial 10 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

While the Board finds that an initial 10 percent evaluation is warranted for the Veteran's GERD, the Board finds that an initial rating in excess of 10 percent is not warranted.  

The Veteran's symptoms are not described as resembling that of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

As noted in the November 2002 VA examination, the Veteran reported burning epigastric pain with pyrosis radiating substernally.  However, there was no hematemesis or melena and no regurgitation and he was well nourished with no signs of anemia on examination.  Additionally, while the May 2004 VA examination noted daily pyrosis, daily reflux several times a day and nausea and vomiting, there was no hematemis or melena and on examination the Veteran was again well nourished with no anemia or malnutrition.  The August 2009 VA examiner also noted that there was no limitations on the Veteran's ability to perform daily functional activities for self-care and no limitation on the Veteran's ability to perform his current job because of this condition.  

As a result, the Board finds that the evidence supports an initial 10 percent rating but no more for the Veteran's GERD.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for chronic mechanical low back pain with sciatica is denied. 

Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia patella is denied. 

Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia patella is denied. 

Entitlement to an initial 10 percent rating for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU.

There is some indication the Veteran may have been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities. 

Notably, on a VA psychiatric examination in September 2004, the examiner noted that the Veteran worked in the area of theatre as a backstage person in charge of lighting but eventually retired in May 2003 as his back problems became increasingly worse and the pain essentially debilitated him and made him unable to continue working.  

On a VA psychiatric examination in August 2007, the examiner noted that the Veteran had not worked since May 2003 because of his chronic back pain and emotional problems.  Additionally, on a November 2008 VA psychiatric examination, the examiner noted that it was difficult to picture
 the Veteran in a work environment as the Veteran was "entirely unemployable at this time" due in large part to mental illness.  The examiner also noted that there was obviously a contribution from his back injury that impacted directly his inability to do his prior job as a stagehand.

Therefore, the Veteran should be scheduled for a VA examination to determine the functional impairment caused solely by his service-connected conditions.

Currently, the Veteran is service connected for bipolar affective disorder at a 30 percent rating, for chronic mechanical low back pain with sciatica at a 20 percent rating, for a right knee disability at a 10 percent rating, for a left knee disability at a 10 percent rating and for a GERD disability at a 10 percent rating.  The Veteran's currently has a combined disability rating of 60 percent.

The Board observes that the Veteran does not have one service-connected disability rated at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  As such, the criteria for a schedular TDIU under 38 C.F.R. § 4.16 (a) are not met.  

Although the Veteran does not meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16 (b).  However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  After development upon remand, if there is evidence of unemployability due solely to service-connected disabilities, then the case should be submitted to the Director of Compensation Service, for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact the service-connected disabilities have on the Veteran's employability.  In describing the impact his service-connected disabilities have on the Veteran's ability to engage in substantially gainful employment, the examiner should not consider the Veteran's age or any impairment caused by his non-service connected disabilities.  The claims file must be made available for review by the examiner.  The examiner should provide the rationale for all opinions expressed.

2.  Thereafter, if there is evidence of unemployability due solely to service-connected disabilities, and the claim is not granted, then the matter should be submitted to the Director of Compensation Service, for extraschedular consideration of TDIU.  Any threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16 (b).

3. After the development has been completed, adjudicate the claim for TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


